IN THE
                          TENTH COURT OF APPEALS


                                 No. 10-19-00423-CR

                            IN RE STEVEN BERNARD


                                Original Proceeding



                           MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.



                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
(Chief Justice Gray dissenting with a note)*
Petition denied
Opinion delivered and filed December 11, 2019
Do not publish
[OT06]

*(Chief Justice Gray would request a response. Accordingly, he dissents to the denial of
the petition for writ of mandamus on an allegation of a failure to rule or possibly what is
a pre-trial/pre-indictment application for a writ of habeas corpus for confinement
exceeding 140 days without charges being filed and without setting bail on a personal-
recognizance bond.)